MEMORANDUM
GILES, District Judge.
The Move Organization brings this civil rights action against Philadelphia Common Pleas Judge Maimed, the City of Philadelphia, and the State of Pennsylvania over Judge Malmed’s conduct of a trial which resulted in the conviction of nine Move members. The complaint is utterly frivolous, inter alia, because: (1) Judge Maimed has absolute immunity, (2) the state has eleventh-amendment immunity; (3) the only allegations concerning the city and state are that they have “corporate links” to Judge Maimed and enforced judgment; (4) the judgment collectively estops Move.